DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered. 
Claim Status
Claims 1, 5-9, and 18-20 are amended; Claims 16-20 are newly added.  Claims 1-20 are currently pending, Claims 13-15 are withdrawn.
The rejections under 35 U.S.C. 112(b) and (d) are withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2010/0270708)(previously cited) in view of Jonasson et al. (US 2010/0270708)(previously cited).
With respect to claims 1 and 18, Burris teaches a method of manufacturing a three-dimensional object by layer-wise solidification of a powder building material using laser radiation, the method comprising scanning positions of an applied layer of powder to selectively fuse portions of the powder layer in order to build up the object, layer-by-layer. (para. 7-12).  Thus, Burris teaches scanning positions of an applied layer of building material in powder form that correspond to a cross-section of the object to be manufactured by means of an electromagnetic beam from a radiation source in order to selectively solidify the building material.  
Burris further teaches determining irregularities corresponding to over-temperature or under-temperature of portions of a build layer during construction in addition to determining irregularities corresponding to leakage of ambient electromagnetic radiation into the build chamber and also provides for intermittent (i.e. predetermined) interruption. (para. 10-11, 52-59).  Burris teaches that the scanning of the electromagnetic beam may be interrupted, paused or stopped as a result of an irregularity determination including a temperature outside a target range or in response to an intensity of light corresponding to a leakage event. (para. 11, 57, 79, 92-93, 101, 106).  For example, Burris teaches irregularity determination including detection of an optical emission behavior of respective scanned positions of the layer of build material during the scanning and record light intensities in order to determine the temperature of respective detected positions and determine, based on target 
Burris teaches pausing or interrupting the scanning of an electromagnetic beam in response to an irregularity determination and teaches where an irregularity determination may comprise detection of an excess temperature (overheating) of the build material.  (p. 10-11, 44-48, 57, 79, 92-93, 101, 104, 106).  Additionally, Burris teaches a timed break with a predetermined length to allow for sufficient cooling (para. 104).  Based on the above teachings of Burris, it would have been obvious to one of ordinary skill in the art to make an irregularity determination of the existence of a process irregularity, such as overheating of the building material, then make an interruption of scanning at at least one current position of a cross-section being solidified in accordance with a timed break as a result of the irregularity determination, wherein the timed break has a predetermined length, such a predetermined period for cooling, in order to prevent unwanted overheating of an applied powder layer and thus prevent defects due to such overheating.
Finally, Burris teaches that an interruption may comprise a “pause” and may be resumed, and is therefore interpreted to teach a method which may be temporarily interrupted and then resumed. (see, e.g., para. 11, 57, 107).  Burris does not specifically teach automatically continuing scanning “from the current position after the timed break.”
Jonasson teaches a method of additively manufacturing a three-dimensional object by means of layer-wise solidification of a build material in powder form, wherein the method comprising scanning an applied layer of build material with radiation to selectively solidify portions of the layer, irregularity determination of the existence of a process irregularity with respect to at least one process parameter, 
It would have been obvious to one of ordinary skill in the art to modify the method of Burris to direct the scanning of the electromagnetic beam to continue at the position where an interruption was initiated, as taught by Jonasson, in order to continue the scanning process where it had previously ended and therefore complete the selective solidification of the build layer as well as to minimize down-time of the scanning process and thereby improve the efficiency of the method, with a predictable result of success.
With respect to Claim 4, Burris is silent as to carrying out a scanning operation at another position during the interruption.
Jonasson teaches that during an interruption, the radiation beam may be moved to carry out scanning at another position than the current position, in order to, for example, scan another work area, keep another work area at a desired temperature, and/or to prevent turning off and on the radiation source. (para. 15).
It would have been obvious to one of ordinary skill in the art to modify the method of Burris to carry out scanning of the electromagnetic beam at another position other than the current position, as taught by Jonasson, in order to scan another work area, keep another work area at a desired temperature, and/or to prevent turning off and on the radiation source, thereby improving the efficiency of the method and/or preventing unwanted power cycling of a radiation source.

It would have been obvious to one of ordinary skill in the art to modify the method of Burris to direction the scanning of the electromagnetic beam at a position adjacent to the position where an interruption was initiated, as taught by Jonasson, in order to continue the scanning at the point, or substantially adjacent to said point, where the scanning had previously ended and therefore complete the selective solidification of the build layer.
With respect to claim 6, Burris in view of Jonasson teach a method of manufacturing a three-dimesional object (see rejection of Claim 1, incorporated here by reference).  In addition, Burris teaches triggering an interruption depending on information derived from the process irregularity, for example, a response to a detected level of light above a threshold value. (para. 11).  It would have been obvious to one of ordinary skill in the art to modify the interruption comprising a pre-determined timed break of Burris in view of Jonasson, to select a time-controlled break which depends on information derived from the process irregularity, in order to obtain a timed break with sufficient length while maintaining the efficiency of the method.  Burris in view of Jonasson further teach automatically continuing scanning from the current position after the timed break. (see rejection of Claim 1).  
With respect to claims 7-9 and 17, Burris teaches irregularity determination including detection of an optical emission behavior of respective scanned positions of the layer of build material during the scanning and record light intensities in order to determine the temperature of respective detected positions and determine, based on target temperature range (i.e. a threshold value) a temperature irregularity which may result in stopping (i.e. interrupting) the scanning process. (para. 11, 44-46, 92-
With respect to Claim 18, Burris teaches interrupting a scanning process based on an irregularity determination and is therefore interpreted to teach “automatically” engaging an interruption under such conditions. (see rejection of Claim 1).  Accordingly, it would have been obvious to automatically interrupt a scanning process a plurality of times when a plurality of irregularity determinations are made over the course of the scanning of a section. 
Finally, it is noted with respect to Claim 19 as well as all pending claims, that the claimed interruptions and/or breaks based on an irregularity determination may be interpreted as conditional steps as they are only required under the condition of an irregularity determination occurring during the scanning process.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  Thus, all claimed interruptions, pre-determined timed breaks, etc. and in particular the “plurality of prior determined interruptions” as recited in Claim 19 may be interpreted as optional as the occurrence of these interruptions/breaks appear to depend on the condition of the existence and number of irregularity determinations.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2010/0270708) in view of Jonasson et al. (US 2010/0270708)(previously cited) as applied to Claim 1 above, further in view of Ferrar et al. (US 2016/0114432)(previously cited).

Ferrar teaches a method of selective solidification with a laser, wherein a cross-section of build layer to be solidified is first divided into sections or regions, then scanning section by section, in order to allow for greater control over the scanning of individual regions, for example, to correct for variations in laser parameters based on the geometry of the apparatus. (para. 1-16, 44, 51; Fig. 4).
It would have been obvious to one of ordinary skill in the art to modify the method of Burris in view of Burris, to divide a build layer representing a cross-section of an object being manufactured into separate sections then scanning section by section, as taught by Ferrar, in order to obtain improved control over the scanning of individual regions, for example, to correct for variations in laser parameters based on the geometry of the apparatus.
With respect to Claim 11, Burris teaches interrupting a scanning process based on an irregularity determination. (see rejection of Claim 1).  Accordingly, it would have been obvious to interrupt a 
With respect to Claim 12, as detailed with respect to claim 10, Burris teaches scanning an electromagnetic beam in a rastering-fashion, and therefore teaches scanning comprising vectors that are parallel to each other.  Ferrar teaches dividing a cross-section into separate sections for scanning, wherein the sections may be rectangular. (para. 13).  It would have been obvious to one of ordinary skill in the art to modify the method of Burris in view of Burris and Ferrar, to select sections comprising elongate rectangles (i.e. stripes) that are parallel to each, wherein vectors parallel to each other along one section are substantially perpendicular to a longitudinal direction of a stripe.  That is, it would have been obvious to one of ordinary skill in the art to select any sequence and/or orientation of sections and vectors, as long as the selection covers the entire region to be scanned.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2010/0270708) in view of Jonasson et al. (US 2010/0270708)(previously cited) as applied to Claim 1 above, further in view of Grube et al. (WO92/08592)(previously cited).
Burris is silent as to passing a gas flow over the applied layer during the scanning with the electromagnetic beam.

It would have been obvious to one of ordinary skill in the art to modify the method of Burris in view of Jonasson to pass a gas flow over the applied layer during scanning with the electromagnetic beam, as taught by Grube, in order to control the cooling and temperature uniformity of the solidified material, thereby improving the accuracy of the method and reducing the risk of defects in the object being manufactured.  Furthermore, it would have been obvious to one of ordinary skill in the art to control the temperature of solidified material during scanning, in order to most efficiently cool the build layer, thereby allowing a subsequent build layer to be formed on top without risk of defects due to residual heat.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2010/0270708) in view of Jonasson et al. (US 2010/0270708)(previously cited) as applied to Claim 1 above, further in view of Abe et al. (US 2012/0126457)(cited on IDS dated 7/27/2020).
Burris and Jonasson are silent as to “wherein an interruption is predicted upon a likely build up of smoke” as required by Claim 20.
Abe teaches a method of additive manufacturing, wherein the build up of fumes during the manufacturing process may be predicted based on a time from the start of irradiation of a powder layer with a light beam, and steps are taken to control the elimination of such fumes from the build chamber. (para. 7-19).  Abe teaches that such fumes are the result of irradiation of the build material with a light 
It would have been obvious to one of ordinary skill in the art to modify the method of Burris in view of Jonasson to predict an unwanted build up of fumes or smoke, as taught by Abe, and further to provide a suitable timed break for dissipating such smoke, in order to ensure the removal of smoke, prevent contamination of the build area due to smoke, and to improve the positional accuracy of irradiation during scanning.  In addition, it would have been obvious to modify the method of Burris and Jonasson to include a step of passing of a gas flow over the applied layer during scanning, as taught by Abe, in order to provide clean atmosphere in the build chamber and improve the positional accuracy of irradiation during scanning.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, including closest prior art Burris, fails to teach a method comprising making an interruption of scanning with a timed break having a pre-determined length of “at most 70 ms” wherein said interruption results from an irregularity determination being “at least one of a change of the emission of radiation from a position of interaction of the electromagnetic beam on the building material during the scanning, an overheating of the building material, a high surface roughness of an 

Response to Arguments
Applicant's arguments filed 4/20/2021 with respect to the rejection(s) of claim(s) 1, 4-12 and 16-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that Burris fails to teach a timed break of a pre-determined length and a step of automatically continuing scanning from the current position after the timed break.  In particular, Applicant argues that “Burris only teaches stopping of part production or adjustment of the temperature in response to overheating.”  These arguments are not found persuasive.
Burris teaches pausing or interrupting the scanning of an electromagnetic beam in response to an irregularity determination and teaches that a detected excess temperature may constitute such an irregularity. (p. 10-11, 44-48, 57, 79, 92-93, 101, 104, 106).  Additionally, Burris teaches a timed break with a predetermined length to allow for sufficient cooling (para. 104). Therefore, it would have been obvious to one of ordinary skill in the art, based on the teachings of Burris, to make an irregularity determination of the existence of a process irregularity, such as overheating of the building material, then make an interruption of scanning at at least one current position of a cross-section being solidified in accordance with a timed break as a result of the irregularity determination, wherein the timed break has a predetermined length, such a predetermined period for cooling, in order to prevent unwanted overheating of an applied powder layer.
In addition, Burris teaches that an interruption may comprise a “pause” and may be resumed, and is therefore interpreted to teach a method which may be temporarily interrupted and then resumed. (see, e.g., para. 11, 57, 107).  Jonasson teaches re-starting the scanning of a build layer at the part of the working area where the irregularity determination was made and the interruption was initiated. (para. 16).

Applicant arguments with respect to Jonasson are found persuasive in part.  Specifically, Jonasson is drawn to a particular irregularity determination which is not one of the enumerated irregularities recited in the amended Claim 1.  Therefore, the rejection of Claim 1 has been modified and the rejection of Claims 2-3 has been withdrawn.  Applicant’s remaining arguments with respect to Jonasson are not found persuasive.   
In particular, Jonasson teaches making an irregularity determination of the existence of a process irregularity with respect to at least one process parameter, and interrupting the scanning process as a result of the irregularity determination. (para. 1, 9-17).  In particular, Jonasson teaches that a suitable time period for interrupting the scanning process may be determined based on, for example, the sensitivity of detection devices, type of powder, and the beam power, and teaches a preferably time period may be 50 ms or less. (para. 13).  Additionally, Jonasson teaches re-starting the scanning of a build layer at the part of the working area where the irregularity determination was made and the interruption was initiated. (para. 16). Thus, the reference is deemed to teach a timed break as a result of an irregularity determination and automatically continuing scanning from the current position after the timed break.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735